Citation Nr: 1814500	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-27 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a thoracolumbar spine disability.

2. Entitlement to service connection for residuals of a left ankle disability.

3. Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to April 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied service connection for bilateral hearing loss, a thoracolumbar spine disability, bronchitis, and residuals from a left ankle fracture.

The Veteran attended a videoconference hearing in October 2017 before the undersigned Veteran's Law Judge and a transcript of the hearing is associated with the record.  The issue of entitlement to service connection for bronchitis was withdrawn by the Veteran at the October 2017 hearing and is no longer before the Board.

The issues of service connection for a thoracolumbar spine disability and residuals of a left ankle fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran currently has a hearing loss disability that meets the criteria of 38 C.F.R. § 3.385. 

2. The Veteran was exposed to acoustic trauma during service.

3. The Veteran's hearing loss is related to the acoustic trauma he was exposed to in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for bilateral hearing loss.  He asserts he has bilateral hearing loss as a result of his noise exposure during service, to include exposure to artillery fire.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2017).  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017). 

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as an organic disease of the nervous system, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

In this case, organic diseases of the nervous system are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) potentially applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic diseases in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  Additionally, sensorineural hearing loss and tinnitus are considered by VA to be organic diseases of the nervous system and are thus subject to presumptive service connection under 38 CFR § 3.309(a).  M21-1MR III.iv.4.B.12.a. 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Turning to the facts of the present case, the Veteran asserts that he suffers from bilateral hearing loss a result of his exposure to acoustic trauma while in service as he worked in artillery repair.  The Veteran reports that he spent a lot of time at gunneries and was exposed to noise from artillery fire and explosions.  The Board notes that the Veteran was previously service-connected for tinnitus.

The Veteran attended a VA examination in January 2012 to determine whether he had hearing loss related to his service.  The examination reflects hearing thresholds of 40 decibels or greater in the 3000 and 4000 hertz frequencies bilaterally.  Based on the results of the VA examinations, the Board finds that the Veteran has a hearing loss disability as defined in 38 C.F.R. § 3.385.  

The Veteran's service treatment records reflect that upon separation from active duty he had some slight hearing loss with frequencies above 20 decibels in the 6000 hertz frequencies bilaterally according to his puretone threshold test conducted in January 1990 although not a specific diagnosis for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993)(noting that the threshold for normal hearing is from 0 to 20 decibels). The Veteran reported that he was regularly exposed to artillery fire as he worked in artillery repair, and that he did not always wear hearing protection while working.  The Veteran credibly testified that he noticed his hearing loss immediately after service and that his hearing loss has gotten worse over time.  The Veteran credibly described acoustic trauma in service.  Service records confirm his MOS as an artillery repairer; thus, the Board finds credible the Veteran's assertions that he was exposed to such acoustic trauma as that is consistent with the expected circumstances of his service.  Furthermore, the Veteran is competent to report symptoms such as decreased hearing and tinnitus as they are something that he senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).

The final question is whether there is a nexus between the current hearing loss and the acoustic trauma in service.  In this regard, the Board finds that the evidence is at least in relative equipoise.  Although the Veteran was not specifically diagnosed with a hearing loss disability in active service, such diagnosis is not required.  The Board notes that on the VA audiological examination in January 2012 the VA examiner opined that the Veteran's current hearing loss was not likely related to his exposure to noise in service, reasoning that a diagnosis for hearing loss had not been shown during service or on the Veteran's service separation examination.  However, some evidence of slight hearing loss was shown on the service separation examination. In addition, the Veteran testified that he experienced hearing loss immediately following service.  Furthermore, the Veteran provided a September 2012 opinion from P.Y., M.D. that noted the Veteran had been exposed to acoustic trauma of artillery fire and other weapons fire and he suffered from progressive hearing loss.  Dr. Y. concluded that the Veteran had hearing loss that was more likely than not directly and causally related to the acoustic trauma during his military service. 

The Board finds the medical evidence of record, along with the Veteran's assertions of the symptoms he experienced immediately following service, in the context of the demonstrated in-service acoustic trauma and a current diagnosis of hearing loss, are sufficient to place in equipoise the question of whether the Veteran's current left ear hearing loss and tinnitus were incurred in service and etiologically related to the noise exposure in service.  As discussed above, the Board also notes that the Veteran is currently service-connected for tinnitus.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's hearing loss was related to his active duty service and the criteria for service connection for hearing loss have been met. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

The issues of entitlement to service connection for residuals of a left ankle disability and a thoracolumbar spine disability cannot be adjudicated as the record reflects that there may be additional medical evidence that has not been associated with the claims file.  

Specifically, the Veteran testified at the hearing in this appeal that he sought treatment at a chiropractor clinic in Terre Haute, IN and Union Hospital emergency room in Terre Haute, IN.  His Notice of Disagreement received in July 2012, identified the chiropractor as Family Chiropractic and further provided an address and the dates of treatment. As these records may be relevant to the issues on appeal, those records should be obtained and associated with the claims file and the remaining claims should be readjudicated once those records are received.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should contact the Veteran and attempt to obtain records for any private treatment the Veteran received related to the claimed disabilities, to include Family Chiropractic (address in the NOD) and any other private chiropractor in Terre Haute, TN who treated the Veteran, and records from the emergency room at Union Hospital in Terre Haute, IN, and associate any records located with the claims file.  If no such records exist, or they are otherwise unavailable, the claims file should be documented accordingly.

2. If any additional medical records are located, the RO should obtain an addendum opinion from the examiner who conducted the Veteran's November 2012 VA examinations, or another suitable examiner if that examiner is not available regarding following:

a) Whether it is at least as likely as not (50 percent probability or greater) that any current ankle disability is related to any period of active duty service, to include any injuries sustained by the Veteran during service.

b) Whether it is at least as likely as not (50 percent probability or greater) that any current back disability is related to any period of active duty service, to include any injuries sustained by the Veteran during service.

The examiner should also discuss the Veteran's lay statements regarding the history and chronicity of symptomatology. 

A complete rationale should be given for all opinions and conclusions expressed.

A new examination should only be scheduled if the examiner deems one necessary.

3.  After completing the above and any additional development deemed necessary, readjudicate the claims. If any benefit sought on appeal remains denied, then a fully responsive SSOC should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


